Counsel for appellee call our attention to the fact that the record the bill of exceptions not to have been presented to the trial judge within 90 days from the date of judgment. It appears from the record that the judgment was rendered on December 2, 1915, and the bill of exceptions presented to the trial judge March 9, 1916. Under the decisions of both this and the Supreme Court, the presentation and indorsement in question is mandatory (Code 1907, § 3019), without which there is in fact no bill of exceptions (Box et al. v. Southern Railway Co.,184 Ala. 599, 64 So. 69; Smith v. State, 166 Ala. 26,52 So. 396). It was held in the Box Case, supra, that such facts are jurisdictional. Where, therefore, it appears that the bill of exceptions as set out in the record was not presented and signed within the time prescribed by the statute, this court cannot consider the assignments of error presented by the pseudo bill. Authorities, supra.
We find no error in the record, and the judgment is affirmed.
Affirmed.